--------------------------------------------------------------------------------

Exhibit 10.46
 
[image00004.jpg]
 
REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM


TO THE DIRECTORS AND STOCKHOLDERS OF INTEGRAL TECHNOLOGIES, INC.
(A Development Stage Company)


We have audited the accompanying consolidated balance sheet of Integral
Technologies, Inc. as of June 30, 2013, and the related consolidated statements
of operations, stockholders' equity (deficit) and cash flows the year then
ended. These consolidated financial statements are the responsibility of the
Company's management. Our responsibility is to express an opinion on these
consolidated financial statements based on our audit.


We conducted our audit in accordance with the standards of the Public Company
Accounting Oversight Board (United States of America). Those standards require
that we plan and perform an audit to obtain reasonable assurance whether the
financial statements are free of material misstatement. We were not engaged to
perform an audit of the Company’s internal control over financial reporting. Our
audit included consideration of internal control over financial reporting as a
basis for designing audit procedures that are appropriate in the circumstances,
but not for the purpose of expressing an opinion on the effectiveness of the
Company’s internal control over financial reporting. Accordingly, we express no
such opinion. An audit includes examining, on a test basis, evidence supporting
the amounts and disclosures in the financial statements. An audit also includes
assessing the accounting principles used and significant estimates made by
management, as well as evaluating the overall financial statement presentation.
We believe that our audit provide a reasonable basis for our opinion.


In our opinion, the consolidated financial statements referred to above present
fairly, in all material respects, the financial position of the Company as at
June 30, 2013, and the results of its operations and its cash flows for the year
then ended in conformity with accounting principles generally accepted in the
United States of America.


The accompanying consolidated financial statements have been prepared assuming
that the Company will continue as a going concern. As discussed in note 3 to the
consolidated financial statements, the Company has no revenues and limited
capital, which together raise substantial doubt about its ability to continue as
a going concern. Management’s plans in regard to these matters are also
described in note 3. These consolidated financial statements do not include any
adjustments that might result from the outcome of this uncertainty.
 
[image00003.jpg]
Chartered Accountants


Vancouver, Canada
September 27, 2013
 
[image00007.jpg]
[image00006.jpg]

 
 

--------------------------------------------------------------------------------